Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Preliminary Amendment
Applicant's amendments, filed September 13, 2019 are respectfully acknowledged
	Claims 1-25 are cancelled. Claims 26-47 are newly added.
 	Claims 26-47 are pending.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Objections
Claim 34 is objected to because of the following informalities:  typographical error.  “vale” in line 3 should be “value”. Appropriate correction is required.
Claim 35 is objected to because of the following informalities:  typographical error.  “vale” in line 4 should be “value”. Appropriate correction is required.
Claim 36 is objected to because of the following informalities:  typographical error.  “vale” in line 3 should be “value”. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 26 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 26 recites the limitation "the frequency" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
Further, Claim 26 limitation “increases the frequency associated with the writing action when it is discriminated that the writing action includes the letter” in lines 10-11 is indefinite, as it is unclear which of many definitions for “frequency associated with the writing action” is intended. For instance, is “frequency associated with the writing action” the number of times of writing, the writing amount, the carefulness of the letter, the writing speed, the writing acceleration, the angle of the main body, the pressure at the time of writing, the way of using and moving the pen, all of which are provided as the “frequency of the writing action” at least in applicant’s specification par 0033, or is the intent to refer to a number of time of sampling as disclosed in e.g. par 0170? Examiner assumes the intended meaning of “increases the frequency associated with the writing action when it is discriminated that the writing action includes the letter” to be “increases a count of the number of times of writing associated with the writing action when it is discriminated that the writing action includes the letter” for examination purposes.
Similar Claims 38 and 47 are rejected under similar rationale.
Further depending claims not mentioned inherit the deficiencies of their respective base claims and are rejected under similar rationale.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 26, 30, 33, and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (J. Wang and F. Chuang, "An Accelerometer-Based Digital Pen With a Trajectory Recognition Algorithm for Handwritten Digit and Gesture Recognition," in IEEE Transactions on Industrial Electronics, vol. 59, no. 7, pp. 2998-3007, July 2012, doi: 10.1109/TIE.2011.2167895) in view of Okamoto (U.S. Patent 6289124 B1).

Regarding Claim 26 (New), Wang teaches an electronic apparatus (Wang Fig 2 system of writing device, transceiver, and PC), comprising: 
a pen-type main body having a writing function (Wang Fig 1 Section III pen type writing device, well-known to comprise a pen-type body, see related Wang U.S. 20130035890 A1, Fig 1 pen shaped writing device par 0040) or a main body attachable to a writing tool; 
a sensor provided in the main body for detecting movement of the main body by a user (Wang Section III first paragraph tri-axial accelerometer (LIS3L02AQ3, STMicroelectronics); 
a storage part for storing data including at least any of image data and numeric data (Wang Silicon Labs C8051F206 datasheet MCU includes 8 kB Flash, 1.25 kB RAM); and 
a control part for performing control based on a value detected by the sensor (Wang Section III first paragraph microcontroller Silicon Labs C8051F206 with PC system of Fig 2); 
wherein the control part 
discriminates (Wang Abstract reduced features from the acceleration signals are compared with known signal patterns of written letters having been used to train a recognition neural network) whether or not a writing action includes a letter (Wang Section IV, F last paragraph recognizes a letter) on the basis of 
difference between 
change in acceleration data based on a value detected by the sensor (Wang Section V A first paragraph Fig 5 pen trajectory is defined by changing acceleration data currently acquired by the accelerometer module) and 
change in acceleration data when a writing action has been performed along a surface including a plane surface and within certain distance from the plane surface (Wang Abstract reduced features from the acceleration signals are compared with known acceleration signal patterns of letters written on a plane surface [section V second paragraph pen tip must touch a table] having been used to train a recognition neural network). 
However, Wang appears not to expressly teach increases the frequency associated with the writing action when it is discriminated that the writing action includes the letter, and 
performs control 
to select the data from the storage part corresponding to the frequency associated with the writing action and 
to display an image based on the selected data on a display part.

	Okamoto teaches increases the frequency associated with the writing action when it is discriminated that the writing action includes the letter (col 7 line 65-col 8 line 4 the number of the entered samples of the handwritten character are tracked, i.e. the frequency is increased upon each detection of the letter, and the average of a number of samples is used in forming the letter recognition dictionary), and 
	performs control to select the data from the storage part corresponding to the frequency associated with the writing action (col 8 line 57 – 61 When the calculation of the resemblance is completed with respect to all handwritten characters in the dictionary database, at step S13 a handwritten character in the dictionary database that has the closest, calculated resemblance is selected and recognized as the input handwritten character) and 
	to display an image based on the selected data on a display part (col 5 lines 2-5 control unit 2 erases a handwritten character that has been displayed on LCD device 1a and displays a new character in a block letter at the same position).

Wang and Okamoto are analogous art as they each pertain to analyzing pen-based hand-written input. It would have been obvious to a person of ordinary skill in the art to modify the electronic device of Wang with the inclusion of the handwriting motion data handling of Okamoto. The motivation would have been in order to provide a character recognition and display based on a character recognition dictionary generated based on an average of pre-sampled reference characters (Okamoto col 7 line 65-col 8 line 4).

Regarding Claim 30 (New), Wang as modified teaches the electronic apparatus according to claim 26, wherein 
at least any of the storage part (Wang Silicon Labs C8051F206 datasheet MCU includes 8 kB Flash, 1.25 kB RAM, the MCU with storage part mounted within the pen), the display part and the control part is provided in the main body or an external apparatus.

Regarding Claim 33 (New), Wang as modified teaches the electronic apparatus according to claim 26, wherein 
the control part performs control to transmit information of the frequency to outside (Okamoto col 5 lines 2-5 controls to transmit information related to the frequency by displaying an image based on the selected data on a display part; control unit 2 erases a handwritten character that has been displayed on LCD device 1a and displays a new character in a block letter at the same position) when it is discriminated that a movement is a specific movement from characteristics of the change in the acceleration data based on the value detected by the sensor (col 8 line 57 – 61 When the calculation of the resemblance is completed with respect to all handwritten characters in the dictionary database, at step S13 a handwritten character in the dictionary database that has the closest, calculated resemblance is selected and recognized as the input handwritten character).

Regarding Claim 38 (New), Wang teaches an information processing method (Wang Abstract gesture trajectory recognition application) by an electronic apparatus (Wang Fig 2 system of writing device, transceiver, and PC) which comprises 
a sensor for detecting a movement of a user who uses a writing tool or a movement of the writing tool (Wang Section III first paragraph tri-axial accelerometer (LIS3L02AQ3, STMicroelectronics); and 
a control part for performing control (Wang Section III first paragraph microcontroller Silicon Labs C8051F206 with PC system of Fig 2),
wherein the control part comprises steps of:
discriminating (Wang Abstract reduced features from the acceleration signals are compared with known signal patterns of written letters having been used to train a recognition neural network) whether or not a writing action includes a letter (Wang Section IV, F last paragraph recognizes a letter) on the basis of difference between change in acceleration data based on a value detected by the sensor (Wang Section V A first paragraph Fig 5 pen trajectory is defined by changing acceleration data currently acquired by the accelerometer module) and change in acceleration data when a letter has been written along a surface including a plane surface and within certain distance from the plane surface (Wang Abstract reduced features from the acceleration signals are compared with known acceleration signal patterns of letters written on a plane surface [section V second paragraph pen tip must touch a table] having been used to train a recognition neural network).
However, Wang appears not to expressly teach
to control to change an image displayed on a display part based on information detected by the sensor,
increasing a frequency associated with the writing action when it is discriminated that the writing action includes the letter, and
selecting the image to be displayed on the display part corresponding to the frequency associated with the writing action.
	
	Okamoto teaches 
to control to change an image displayed on a display part based on information detected by the sensor (col 5 lines 2-5 control unit 2 erases a handwritten character that has been displayed on LCD device 1a and displays a new character in a block letter at the same position),
	increases the frequency associated with the writing action when it is discriminated that the writing action includes the letter (col 7 line 65-col 8 line 4 the number of the entered samples of the handwritten character are tracked, i.e. the frequency is increased upon each detection of the letter, and the average of a number of samples is used in forming the letter recognition dictionary), and 
	performs control to select the data from the storage part corresponding to the frequency associated with the writing action (col 8 line 57 – 61 When the calculation of the resemblance is completed with respect to all handwritten characters in the dictionary database, at step S13 a handwritten character in the dictionary database that has the closest, calculated resemblance is selected and recognized as the input handwritten character) and 
	to display an image based on the selected data on a display part (col 5 lines 2-5 control unit 2 erases a handwritten character that has been displayed on LCD device 1a and displays a new character in a block letter at the same position).

Wang and Okamoto are analogous art as they each pertain to analyzing pen-based hand-written input. It would have been obvious to a person of ordinary skill in the art to modify the electronic device of Wang with the inclusion of the handwriting motion data handling of Okamoto. The motivation would have been in order to provide a character recognition and display based on a character recognition dictionary generated based on an average of pre-sampled reference characters (Okamoto col 7 line 65-col 8 line 4).

Claims 27 and 39 rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Okamoto and further in view of King et al. (U.S. Patent Application Publication 20110025842 A1, hereinafter “King”).

Regarding Claim 27 (New), Wang as modified teaches the electronic apparatus according to claim 26. However, Wang as modified appears not to expressly teach wherein the control part performs control to discriminate whether or not the writing action includes the letter by a periodicity of the change in the acceleration data based on the value detected by the sensor. 
King teaches wherein the control part performs control to discriminate whether or not the writing action includes the letter by a periodicity of the change in the acceleration data based on the value detected by the sensor (King par 0236 teaches text presence determination based on detection of periodicity of writing characteristics including corners and curves; as these curves and corners inherently involve acceleration changes, such detection is equivalent to discrimination based on acceleration data changes).
Wang Okamoto and King are analogous art as they each pertain to analyzing pen-based hand-written input. It would have been obvious to a person of ordinary skill in the art to modify the electronic device of Wang/Okamoto with the inclusion of the motion data periodicity assessment of King. The motivation would have been in order to provide additional factors to improve character recognition (King par 0236).

Regarding Claim 39 (New), Wang as modified teaches the information processing method according to claim 38. However, Wang as modified appears not to expressly teach wherein 
the step of discriminating the writing action of the letter comprises: 
deciding whether or not the writing action includes the letter by a periodicity of the change in the acceleration data based on the value detected by the sensor.
King teaches wherein 
the step of discriminating the writing action of the letter comprises: 
deciding whether or not the writing action includes the letter by a periodicity of the change in the acceleration data based on the value detected by the sensor (King par 0236 teaches text presence determination based on detection of periodicity of writing characteristics including corners and curves; as these curves and corners inherently involve acceleration changes, such detection is equivalent to discrimination based on acceleration data changes).
Wang Okamoto and King are analogous art as they each pertain to analyzing pen-based hand-written input. It would have been obvious to a person of ordinary skill in the art to modify the electronic device of Wang/Okamoto with the inclusion of the motion data periodicity assessment of King. The motivation would have been in order to provide additional factors to improve character recognition (King par 0236).

Claims 28  and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Okamoto and further in view of Goyal et al. (U.S. Patent Application Publication 20180203947 A1, hereinafter “Goyal”).

Regarding Claim 28 (New), Wang as modified teaches the electronic apparatus according to claim 26. However, Wang as modified appears not to expressly teach wherein 
the control part performs control to discriminate a learning subject from characteristics of the change in the acceleration data based on the value detected by the sensor.
Goyal teaches wherein the control part performs control to discriminate a learning subject from characteristics of the change in the acceleration data based on the value detected by the sensor (par 0074 teaches determination of subject matter based on handwritten user input, inherently comprising characteristics of the change in the acceleration data based on the value detected by the sensor, from accessory/stylus Fig 4 205 par 0065).
Wang Okamoto and Goyal are analogous art as they each pertain to analyzing pen-based hand-written input. It would have been obvious to a person of ordinary skill in the art to modify the electronic device of Wang/Okamoto with the inclusion of the subject discrimination of Goyal. The motivation would have been in order that a cognitive assistance component may identify relevant content further based on a user’s written content or writing style (Goyal par 0016).

Regarding Claim 40 (New), Wang as modified teaches the information processing method according to claim 38. However, Wang as modified appears not to expressly teach wherein 
the control part further comprises a step of discriminate a learning subject from characteristics of the change in the acceleration data based on the value detected by the sensor.
Goyal teaches wherein 
the control part further comprises a step of discriminate a learning subject from characteristics of the change in the acceleration data based on the value detected by the sensor (par 0074 teaches determination of subject matter based on handwritten user input, inherently comprising characteristics of the change in the acceleration data based on the value detected by the sensor, from accessory/stylus Fig 4 205 par 0065).
Wang Okamoto and Goyal are analogous art as they each pertain to analyzing pen-based hand-written input. It would have been obvious to a person of ordinary skill in the art to modify the electronic device of Wang/Okamoto with the inclusion of the subject discrimination of Goyal. The motivation would have been in order that a cognitive assistance component may identify relevant content further based on a user’s written content or writing style (Goyal par 0016).

Claims 29 and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Okamoto and further in view of Nishiyama et al. (U.S. Patent Application Publication 20020187833 A1, hereinafter “Nishiyama”).

Regarding Claim 29 (New), Wang as modified teaches the electronic apparatus according to claim 26. However, Wang as modified appears not to expressly teach wherein 
the storage part stores the data based on a character image, and 
the control part selects the data so that the character image grows in response to an increase of the frequency associated with the writing action.

Nishiyama teaches an example of a well-known raising game based on user input wherein 
the storage part stores the data based on a character image (par 0029 first raising history data [user input data] stored in the first storage means), and 
the control part selects the data so that the character image grows in response to an increase of the frequency associated with the writing action (par 0011 image data of the character responsive to the raising simulation result of the above-mentioned user input, etc., is determined by the control means from image data of a number of characters stored in the memory as if the virtual character grew in response to the care [historically “counted” over time, construed as “frequency associated with the user input”], and the determined image data is displayed on a display).
Wang Okamoto and Nishiyama are analogous art as they each pertain to analyzing and responding to user input. It would have been obvious to a person of ordinary skill in the art to modify the electronic device that counts the frequency associated with the writing input action of Wang/Okamoto with the inclusion of the raising game responsive to counted input actions of Nishiyama. The motivation would have been in order that a user will have a stronger connection to achieved results (Nishiyama par 0009).

Regarding Claim 42 (New), Wang as modified teaches the information processing method according to claim 38. However, Wang as modified appears not to expressly teach wherein 
the step of selecting the image comprises at least any of selecting the image so that a character image grows in response to an increase in the frequency associated with the writing action (par 0011 image data of the character responsive to the raising simulation result of the above-mentioned user input, etc., is determined by the control means from image data of a number of characters stored in the memory as if the virtual character grew in response to the care [historically “counted” over time, construed as “frequency associated with the user input”], and the determined image data is displayed on a display), and 
selecting the image so as to graph based on the frequency associated with the writing action.
Nishiyama teaches an example of a well-known raising game based on user input wherein 
the step of selecting the image comprises at least any of selecting the image so that a character image grows in response to an increase in the frequency associated with the writing action, and 
selecting the image so as to graph based on the frequency associated with the writing action.
Wang Okamoto and Nishiyama are analogous art as they each pertain to analyzing and responding to user input. It would have been obvious to a person of ordinary skill in the art to modify the electronic device that counts the frequency associated with the writing input action of Wang/Okamoto with the inclusion of the raising game responsive to counted input actions of Nishiyama. The motivation would have been in order that a user will have a stronger connection to achieved results (Nishiyama par 0009).

Claims 31 and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Okamoto and further in view of Kampf (U.S. Patent Application Publication 20160154484 A1).

Regarding Claim 31 (New), Wang as modified teaches the electronic apparatus according to claim 26, further comprising: 
a transmission part provided in the main body for transmitting the frequency to outside (Wang Section III second paragraph, the data sensed by the accelerometer are transmitted wirelessly to a PC by an RF transceiver, Fig 2 RF Tx). 
However, Wang as modified appears not to expressly teach
a power generation part for generating power by action of the main body.
In a similar area of endeavor Kampf teaches a power generation part for generating power by action of the main body (Fig 2 par 0111 piezoelectric generator 205, which can mechanically accumulate the kinetic energy of movements of the electronic pen and convert the accumulated mechanical energy into electrical energy).
Wang Okamoto and Kampf are analogous art as they each pertain to analyzing pen-based hand-written input. It would have been obvious to a person of ordinary skill in the art to modify the electronic device of Wang/Okamoto with the inclusion of the power generation part of Kampf. The motivation would have been in order to provide improved energy efficiency (Kampf par 0011).

Regarding Claim 45 (New), Wang as modified teaches the information processing method according to claim 38. However, Wang as modified appears not to expressly teach wherein,
the control part switches a plurality of acquisition modes having different sampling frequencies when acquiring the acceleration data.
In a similar area of endeavor Kampf teaches wherein,
the control part switches a plurality of acquisition modes having different sampling frequencies when acquiring the acceleration data (par 0072 sampling rates can be controlled depending on the operating mode of the electronic pen. Exemplary value ranges for sampling rates can thereby lie at greater or equal 40 Hz (active mode), less than 40 Hz, preferably 5 Hz to 50 Hz (standby mode), as well as at less or equal 1 Hz (off mode)).
Wang Okamoto and Kampf are analogous art as they each pertain to analyzing pen-based hand-written input. It would have been obvious to a person of ordinary skill in the art to modify the electronic device of Wang/Okamoto with the inclusion of the variable sampling rates of Kampf. The motivation would have been in order to provide improved energy efficiency (Kampf par 0011).

Claims 32 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Okamoto and further in view of Butler et al. (U.S. Patent 9357493 B1, hereinafter “Butler”).

Regarding Claim 32 (New), Wang as modified teaches the electronic apparatus according to claim 26. However, Wang as modified appears not to expressly teach further comprising 
a reception part for receiving other data sent from outside, 
wherein the sensor detects a specific action of the main body other than the writing action including the letter, 
the control part stores the other data received by the reception part in the storage part when detecting the specific action by the sensor.

Butler teaches a pen-type system (col 1 lines 18-20 Fig 1 system 100 comprising col 12 line 65 Fig 15 at least stylus 102) further comprising 
a reception part for receiving other data sent from outside (col 13 lines 17-20 Fig 15 at least antenna 1512), 
wherein the sensor detects a specific action of the main body other than the writing action including the letter (col 10 lines 50-52 Fig 12 accelerometer data of the stylus can be used to detect spinning and twiddling the ` pen`), 
the control part (col 12 lines 57-60 Fig 15 control 1504) stores the other data (col 12 lines 57-60 instruction received and stored temporarily for tip state set in memory to “off”) received by the reception part in the storage part (col 12 lines 57-60 Fig 15 storage 1508) when detecting the specific action by the sensor (col 4 lines 17-27 the tip is turned off when the configuration of Fig 5 may utilize the RF communication link 190 between the stylus 102 and the mobile device 112 to compare the two direction-of-gravity vectors when detecting other than writing by the sensor).
Wang Okamoto and Butler are analogous art as they each pertain to analyzing pen-based hand-written input. It would have been obvious to a person of ordinary skill in the art to modify the electronic device of Wang/Okamoto with the inclusion of the non-writing action detection and other data reception of Butler. The motivation would have been in order to provide reduced power when the user holds the stylus in non-writing orientations (Butler col 4 lines 25-27).

Regarding Claim 41 (New), Wang as modified teaches the information processing method according to claim 38. However, Wang as modified appears not to expressly teach wherein 
the step of discriminating the writing action including the letter comprises a process of deciding that the action is not the writing action of the letter when three-dimensional coordinates of the pen tip exceeds certain three-dimensional space within a preset time from the value detected by the sensor.
Butler teaches wherein 
the step of discriminating the writing action including the letter comprises a process of deciding that the action is not the writing action of the letter when three-dimensional coordinates of the pen tip exceeds certain three-dimensional space within a preset time from the value detected by the sensor (col 3 line 19-34 when the stylus is not engaged with the writing surface (e.g., based on IMU/acceleration data [col 2 lines 57-62] and feedback from the mobile device 112) and the orientation of the stylus is not proximate to the writing angle .gamma. (gamma) 108, the stylus deactivates the tip emitter, turning the tip signal  "off" [a non-writing determination], turning the tip signal 106 "on" (126). The stylus may use a weighted hysteresis to delay turning the stylus off based on a pattern of use, with a longer "off" delay to avoid turning off the tip signal each time the stylus shifts in a user's hand).
Wang Okamoto and Butler are analogous art as they each pertain to analyzing pen-based hand-written input. It would have been obvious to a person of ordinary skill in the art to modify the electronic device of Wang/Okamoto with the inclusion of the non-writing action detection of Butler. The motivation would have been in order to provide reduced power when the user holds the stylus in non-writing orientations (Butler col 4 lines 25-27).

Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Okamoto and further in view of Jiang et al. (U.S. Patent Application 20180067640 A1, hereinafter “Jiang”).

Regarding Claim 34 (New), Wang as modified teaches the electronic apparatus according to claim 26, wherein the control part discriminates (Wang Abstract reduced features from the acceleration signals are compared with known signal patterns of written letters having been used to train a recognition neural network) type of content written by the user from characteristics of the change in the acceleration data based on the vale detected by the sensor However, Wang as modified appears not to expressly teach wherein 
the control part 
discriminates (Wang Abstract reduced features from the acceleration signals are compared with known signal patterns of written letters having been used to train a recognition neural network) type of content written by the user (Wang Section IV, F last paragraph recognizes user written input at least as a letter) from characteristics of the change in the acceleration data based on the vale detected by the sensor (Wang Section V A first paragraph Fig 5 pen trajectory is defined by changing acceleration data currently acquired by the accelerometer module).
However, Wang as modified appears not to expressly teach 
performs control to graph and display at least any of learning time, learning subject, concentrated time and a time for writing careful letters on the display based on the type of writing discriminated.
Jiang teaches wherein 
the control part 
discriminates type of content (Fig 2 1021 par 0104 recognizing the handwriting input as the formula to obtain handwriting content type (e.g., a string, i.e. LaTeX or MathML (mathematical formula)/CML (chemical formula))) written by the user (Fig 2 101 par 0093 written by user with stylus), and 
performs control to graph and display at least any of learning time, learning subject (Fig 2 103 displays recommended content of the learning subject), concentrated time and a time for writing careful letters on the display based on the type of writing discriminated (Fig 2 103 par 0107 display the recommended content of the learning subject on a screen, Fig 2 102 the content based on the user written input).
Wang Okamoto and Jiang are analogous art as they each pertain to analyzing pen-based hand-written input. It would have been obvious to a person of ordinary skill in the art to modify the electronic device of Wang/Okamoto with the inclusion of the learning content recognition and display of Jiang. The motivation would have been in order to provide system handling of a greater range of written input types related to various learning subjects for instance matrix, division, radical calculation, summation, integration and chemical equations (Jiang par 0020).

Claims 35, 43, and 46 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Okamoto and further in view of Tullis (U.S. Patent Application Publication 20030034463 A1).

Regarding Claim 35 (New), Wang as modified teaches the electronic apparatus according to claim 26. However, Wang as modified appears not to expressly teach wherein 
the control part distinguishes a user by matching an individual-specific change pattern and a writing movement pattern of an individual registered in advance from characteristics of the change in the acceleration data based on the vale detected by the sensor. 
Tullis teaches wherein 
the control part distinguishes a user by matching an individual-specific change pattern and a writing movement pattern of an individual registered in advance (par 0015 compares and matches an input pattern to a stored known pattern) from characteristics of the change in the acceleration data based on the vale detected by the sensor (par 0041 the writing instrument device may be used as a personal identifier. By recording aspects of a signature such as pen angle, pressure, acceleration and line arc, one can distinctly identify the user).
Wang Okamoto and Tullis are analogous art as they each pertain to analyzing pen-based hand-written input. It would have been obvious to a person of ordinary skill in the art to modify the electronic device of Wang/Okamoto with the inclusion of the user identification of Tullis. The motivation would have been in order to provide signature and document authentication (Tullis par 0013).

Regarding Claim 43 (New), Wang as modified teaches the information processing method according to claim 38, wherein, the control part further comprises steps of:
extracting (Wang Abstract reduced features from the acceleration signals are compared with known signal patterns of written letters having been used to train a recognition neural network) handwriting Wang Section IV, F last paragraph recognizes a letter) from characteristics of change in acceleration data based on the value detected by the sensor (Wang Section V A first paragraph Fig 5 pen trajectory is defined by changing acceleration data currently acquired by the accelerometer module). 
However, Wang as modified appears not to expressly teach wherein, the control part further comprises steps of:
performing collation between the extracted handwriting and handwriting previously registered in a database; and
switching user information of the electronic apparatus based on result of the collation.
Tullis teaches wherein, the control part further comprises steps of:
performing collation between the extracted handwriting and handwriting previously registered in a database (par 0015 compares and matches an input pattern to a stored known/previously registered pattern); and
switching user information of the electronic apparatus based on result of the collation (par 0041 the writing instrument device may be used as a personal identifier. By recording aspects of a signature such as pen angle, pressure, acceleration and line arc, one can distinctly switch the determined user information comprising the user’s identity).
Wang Okamoto and Tullis are analogous art as they each pertain to analyzing pen-based hand-written input. It would have been obvious to a person of ordinary skill in the art to modify the electronic device of Wang/Okamoto with the inclusion of the user identification of Tullis. The motivation would have been in order to provide signature and document authentication (Tullis par 0013).

Regarding Claim 46 (New), Wang as modified teaches the information processing method according to claim 38. However, Wang as modified appears not to expressly teach wherein 
the control part discriminates a degree of coincidence between registered writing information of a user registered in advance and discrimination target writing information, and 
performs a process of discriminating whether or not the user registered in advance and the user of a pen are the same person, 
the registered writing information comprising at least any of a signature writing direction, a writing speed, a writing acceleration and carefulness of a letter , 
the discrimination target writing information corresponding to the registered writing information and comprising at least any of a writing direction, a writing speed, a writing acceleration and carefulness of a letter when the user writes a signature.
Tullis teaches wherein 
the control part discriminates a degree of coincidence between registered writing information of a user registered in advance and discrimination target writing information (par 0015 compares and matches an input pattern to a stored or template known/previously registered user written pattern; template image characteristics of known signatures, a processor for comparing image characteristics of known signatures to those of the scanned image, logic used to determine if the characteristics of the scanned image are similar to the image characteristics of the known signature), and 
performs a process of discriminating whether or not the user registered in advance and the user of a pen are the same person (par 0041 the writing instrument device may be used as a personal identifier. By recording aspects of a signature such as pen angle, pressure, acceleration and line arc, one can determine user identity, construed as whether the currently writing user is the same as the user having provided the template writing; par 0015 the control part outputs at least probability that the scanned signature matches the user signature/identity template image stored on the device), 
the registered writing information comprising at least any of a signature writing direction, a writing speed, a writing acceleration (par 0041 the writing instrument device may be used as a personal identifier by recording aspects of a template signature such as pen angle, pressure, acceleration and line arc, one can distinctly switch the determined user information comprising the user’s identity) and carefulness of a letter , 
the discrimination target writing information corresponding to the registered writing information and comprising at least any of a writing direction, a writing speed, a writing acceleration (par 0041 the writing instrument device may be used as a personal identifier. By recording aspects of a [currently provided target] signature such as pen angle, pressure, acceleration and line arc, one can distinctly switch the determined user information comprising the user’s identity) and carefulness of a letter when the user writes a signature.
Wang Okamoto and Tullis are analogous art as they each pertain to analyzing pen-based hand-written input. It would have been obvious to a person of ordinary skill in the art to modify the electronic device of Wang/Okamoto with the inclusion of the user identification of Tullis. The motivation would have been in order to provide signature and document authentication (Tullis par 0013).

Claims 36, 37, and 47 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Okamoto and further in view of Grant et al. (U.S. Patent Application Publication 20100160041 A1, hereinafter “Grant”).

Regarding Claim 36 (New), Wang as modified teaches the electronic apparatus according to claim 26. However, Wang as modified appears not to expressly teach wherein
the control part gives vibration to the main body based on the result of analysis from characteristics of the change in the acceleration data based on the vale detected by the sensor, and outputs either sound or light to give feedback to the user. 
Grant teaches wherein the control part gives vibration to the main body based on the result of analysis from characteristics of the change in the acceleration data based on the vale detected by the sensor (par 0048 actuator 106A provides vibration upon correct motion data having been detected), and outputs either sound (par 0093 Fig 1A speaker 140 projects sounds related to the use of the controller) or light to give feedback to the user.
Wang Okamoto and Grant are analogous art as they each pertain to analyzing pen-based hand-written input. It would have been obvious to a person of ordinary skill in the art to modify the electronic device of Wang/Okamoto with the inclusion of the vibration and sound feedback of Grant. The motivation would have been in order to provide various feedback related to the use of the controller (Grant par 0093).

Regarding Claim 37 (New), Wang as modified teaches the electronic apparatus according to claim 26. However, Wang as modified appears not to expressly teach further comprising a pressure sensor provided in the main body for detecting writing pressure.
Grant teaches a similar pen-type electronic apparatus further comprising a pressure sensor provided in the main body for detecting writing pressure (par 0027 Fig 1A tip sensor 104A senses the amount of force applied to the tip by the user).
Wang Okamoto and Grant are analogous art as they each pertain to analyzing pen-based hand-written input. It would have been obvious to a person of ordinary skill in the art to modify the electronic device of Wang/Okamoto with the inclusion of the pressure sensor of Grant. The motivation would have been in order to provide a signal reflecting start of writing (Grant par 0024).

Regarding Claim 47 (New), Wang teaches an information processing method (Wang Abstract gesture trajectory recognition application) by an electronic apparatus (Wang Fig 2 system of writing device, transceiver, and PC) which comprises a sensor for detecting a movement of a user who uses a writing tool or a movement of the writing tool (Wang Section III first paragraph tri-axial accelerometer (LIS3L02AQ3, STMicroelectronics), comprising steps of:
discriminating (Wang Abstract reduced features from the acceleration signals are compared with known signal patterns of written letters having been used to train a recognition neural network) whether or not a writing action includes a letter (Wang Section IV, F last paragraph recognizes a letter) on the basis of difference between change in acceleration data based on a value detected by the sensor (Wang Section V A first paragraph Fig 5 pen trajectory is defined by changing acceleration data currently acquired by the accelerometer module) and change in acceleration data when a letter has been written along a surface including a plane surface and within certain distance from the plane surface (Wang Abstract reduced features from the acceleration signals are compared with known acceleration signal patterns of letters written on a plane surface [section V second paragraph pen tip must touch a table] having been used to train a recognition neural network).
However, Wang appears not to expressly teach
increasing a frequency associated with the writing action when it is discriminated that the writing action includes the letter,
calculating a point corresponding to the frequency associated with the writing action; and
performing at least any of granting the point associated with the user and exchanging with an equivalent value corresponding to the point with a server via a network.
	Okamoto teaches 
	increasing the frequency associated with the writing action when it is discriminated that the writing action includes the letter (col 7 line 65-col 8 line 4 the number of the entered samples of the handwritten character are tracked, i.e. the frequency is increased upon each detection of the letter, and the average of a number of samples is used in forming the letter recognition dictionary).
Wang and Okamoto are analogous art as they each pertain to analyzing pen-based hand-written input. It would have been obvious to a person of ordinary skill in the art to modify the electronic device of Wang with the inclusion of the handwriting counting of Okamoto. The motivation would have been in order to provide a character recognition and display based on a character recognition dictionary generated based on an average of pre-sampled reference characters (Okamoto col 7 line 65-col 8 line 4).
Grant teaches calculating a point corresponding to the frequency associated with the writing action (par 0049 a game user writes his name [comprised of letters] on game objects; the number of these writings, equivalent to the number of writings of the letters is a basis for awarding points); and
performing at least any of granting the point associated with the user (par 0049 the game awards points to the user based on the number of writings) and exchanging with an equivalent value corresponding to the point with a server via a network .
Wang Okamoto and Grant are analogous art as they each pertain to analyzing pen-based hand-written input. It would have been obvious to a person of ordinary skill in the art to modify the electronic device of Wang/Okamoto with the inclusion of the point granting of Grant. The motivation would have been in order to provide a game of navigating based on handwriting using a stylus/controller (Grant par 0049).

Claim 44 is rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Okamoto and further in view of Jung et al. (U.S. Patent Application Publication 20170115755 A1, hereinafter “Jung”).

Regarding Claim 44 (New), Wang as modified teaches the information processing method according to claim 38. However, Wang as modified appears not to expressly teach wherein, the control part further comprises steps of:
acquiring biological information including at least any of blood flow and heart rate of the user; and
measuring concentration of the user using at least any of characteristics of the change in the acceleration data based on the value detected by the sensor and the biological information.
Jung teaches an electronic system comprising a stylus (Fig 18 410 par 0102) wherein, the control part further comprises steps of:
acquiring biological information including at least any of blood flow and heart rate of the user (par 0011 discloses an operation method obtains, through a sensor on an external electronic device (e.g., a stylus pen) equipped with a plurality of sensors, data (e.g., biometric information of a user), e.g. par 0157 the stylus 410 acceleration sensors 1814 and heart rate sensor 1821; par 0128 stress, reasonably construed as linked to concentration, guide service is generated at least from the heart rate data); and
measuring concentration of the user using at least any of characteristics of the change in the acceleration data based on the value detected by the sensor and the biological information (par 0120 the processor Fig 5 570 may determine a concentration level and when it occurs based on accumulated user biometric and other sensing information from the stylus pen 410; e.g. par 0157 the stylus 410 acceleration sensors 1814 and heart rate sensor 1821).
Wang Okamoto and Jung are analogous art as they each pertain to analyzing pen-based hand-written input. It would have been obvious to a person of ordinary skill in the art to modify the electronic device of Wang/Okamoto with the inclusion of the concentration measurement of Jung. The motivation would have been in order to provide improved user inconvenience in collecting biometric information (Jung par 0011).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK EDWARDS whose telephone number is (571)270-7731.  The examiner can normally be reached on Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 571-272-7667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK EDWARDS/Primary Examiner, Art Unit 2624